DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is a response to an application filed 09/18/2020 wherein claims 1 – 20 are pending and ready for examination. 

Response to Arguments
Applicant’s arguments, see Remarks, filed 01/26/2022, with respect to the rejection of Claims 1-20 under pre-AIA  35 U.S.C. §103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Koppermann.
.
 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Khedr; Alhassan et al, US 20180294950, October 11, 2018, hereafter referred to as Khedr, in view of non-patent literature Automatic Generation of High-Performance Modular Multipliers for Arbitrary Mersenne Primes on FPGAs; Koppermann, Philipp et al, 978-1-5386-3929-0/17/c 2017 IEEE, July 15, 2014, hereafter referred to as Koppermann.

            As to claim 1, Khedr teaches an apparatus comprising: a hardware accelerator - Khedr [0130] one or more HPU integrated circuit chips may be installed in one or more server units as … hardware accelerators to carry out focused homomorphic processing tasks that may take place concurrent with server operations.  See Khedr Hardware accelerator as Figure 1A to: 
              receive a ciphertext generated by homomorphic encryption (HE) for evaluation  determine two coefficients of the ciphertext for HE evaluation - Khedr [0017] …the local control circuitry receives instructions from the master control circuitry to retrieve a set of Ctxt coefficient values from the memory. The set of values is then loaded into a processing pipeline); input the two coefficients as a first operand and a second operand to a pipeline multiplier for low circuit depth HE evaluation - Khedr [0028 ]The NTT butterfly circuit includes a low input word path including a second adder/subtractor, a second multiplier, and second selection circuitry. The second selection circuitry is coupled to the second adder/subtractor and the second multiplier and includes respective bypass paths to selectively bypass the second adder/subtractor and the second multiplier); perform combinatorial multiplication between the first operand and portions of the second operand - Khedr [0059] In another embodiment, the method further includes employing a combinational modular adder for each of the first and second adder/subtractors); accumulate results of the combinatorial multiplication at each stage of the pipeline multiplier - Khedr [0117] In the third step, involving the multiply and accumulate operation, at 618, a transformed row of Ctxt.sub.1 and a transformed column of Ctxt.sub.2 are processed to compute an element in a resulting Ctxt.sub.3.  KHEDR DOES NOT TEACH and perform reduction with Mersenne prime modulus on a resulting accumulated output of combinatorial multipliers of the pipeline multiplier, HOWEVER IN AN ANALAGOUS ART THAT IS DIRECTED TO THE SAME FIELD OF ENDEAVOR KOPPERMANN TEACHES and perform reduction in the pipeline multiplier using Mersenne prime modulus on a resulting accumulated output of combinatorial multipliers of the pipeline multiplier – Koppermann [page 37, section 3, para 3] …. Instead, we combine fast reduction with the accumulation of the digit-products. We begin by formalizing the generation of the adder tree, divided in digit-product generation, digit-product splitting and partial-product generation. We describe algorithms that can be implemented by a script to automatically generate modular multipliers for variable Mersenne primes without being limited to specific DSP properties, i.e. for any m×nbit multipliers. Our resulting adder tree features equalized adder sizes which ease pipelining, and hence allows higher clock frequencies for increased performance. F. Here, the claimed ‘accumulated output’ is taught by Koppermann as ‘equalized adder sizes’ whereas the claimed ‘combinatorial multipliers’ is taught by Koppermann as ‘digit-products’.  To provide the pipeline accelerator 102 of Khedr with a Mersenne prime modulus algorithm would have been obvious to one of ordinary skill in the art, in view of the teachings of Koppermann, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods of generating random number sets with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention, i.e., one skilled in the art would have recognized that the prior art element used in Koppermann would allow the pipeline accelerator 102 of Khedr with a Mersenne prime modulus algorithm yielding  Mersenne primes)..

           As to claim 2, the combination of Khedr and Koppermann teaches the apparatus of claim 1, wherein the pipeline multiplier comprises a plurality of stages – Khedr [0021] since at ’21 ... The multiple processor slices correspond to a pipeline depth. Each of the multiple processor slices include local control circuitry, a numeric theoretic transform (NTT) butterfly unit, and on-chip memory ) and wherein a number of the plurality of stages is based on an input size of the first operand and the second operand  – Khedr [0062]… the NTT butterfly circuit is realized as a single-stage butterfly, and the transforming includes operating the NTT butterfly circuit through log(n)−1 stages of evaluation, where “n” represents a degree of a polynomial associated with coefficient values),

             As to claim 3, the combination of Khedr and Koppermann teaches the apparatus of claim 1, wherein the Mersenne prime modulus is at least one a Mersenne prime structure or a generalized Mersenne prime structure – Koppermann [page 37, section 3, para 3]… In case of reduction with Mersenne primes, i.e. M = 2p − 1 where p is itself a prime, we can apply the fast reduction method [7]. For Mersenne primes the following congruence relation holds: 2p ≡ 1 mod 2p − 1). The motivation to consider Khedr with Koppermann in claim 1 applies here in claim 3).

             As to claim 4, the combination of Khedr and Koppermann teaches the apparatus of claim 3, wherein the pipeline multiplier comprises additional stages to accommodate performing the reduction with Mersenne prime modulus that is the generalized Mersenne prime structure - Koppermann [page 37, section 2.1, para 3] our modular multiplier design, we demonstrate how adder sizes can be equalized by combining the reduction with the accumulation of the digit-products. Here, the claimed ‘additional stages’ is taught by Koppermann as ‘adder sizes’.  The motivation to consider Khedr with Koppermann in claim 1 applies here in claim 4).

              As to claim 5, the combination of Khedr and Koppermann teaches the apparatus of claim 1, wherein the portions of the second operand differ with each stage of the pipeline multiplier, and wherein the portions of the second operand are inputted from least significant bits to most significant bits to stages of the pipeline multiplier – Koppermann [page 38, section 3.3, para 1] … The former adder tree features adder sizes up to 2p, whereas our optimized adder tree features a maximum adder size of p plus some carry bits depending on the number of adder tree levels. Reduced and equalized adder sizes allow a higher maximum clock frequency which translates to increased throughput and reduced latency) To provide the pipeline accelerator 102 of Khedr with a Mersenne prime modulus algorithm would have been obvious to one of ordinary skill in the art, in view of the teachings of Koppermann, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods of generating random number sets with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention, i.e., one skilled in the art would have recognized that the prior art element used in Koppermann would allow the pipeline accelerator 102 of Khedr with a Mersenne prime modulus algorithm yielding  portions of the second operand differ with each stage of the pipeline multiplier as taught by Koppermann) .

              As to claim 6, the combination of Khedr and Koppermann teaches the apparatus of claim 1, wherein the hardware accelerator further comprises a set of combinatorial multiplier circuits, adder circuits, pipeline registers, and a reduction adder circuit. - Khedr [0095] Referring to FIG. 1A, one embodiment of a fully homomorphic encryption (FHE) system, generally designated 100, employs an integrated circuit (IC) homomorphic processing unit (HPU) 102. The HPU 102 includes an on-chip ciphertext (Ctxt) add/subtract unit 104, and a multiplier unit 106. A Numeric Theoretic Transform (NTT) unit 108 assists in the Ctxt multiplication. For one embodiment, the add/subtract unit 104, the multiplier unit 106, and the NTT unit cooperate to form a multifunctional butterfly unit 206). 

                As to claim 7, the combination of Khedr and Koppermann teaches the apparatus of claim 1, wherein the HE evaluation is provided for a low circuit depth application – Khedr [0028] … The NTT butterfly circuit includes a low input word path including a second adder/subtractor, a second multiplier, and second selection circuitry).

                As to claim 8, the combination of Khedr and Koppermann teaches the apparatus of claim 1, wherein the hardware accelerator to accumulate results of the combinatorial multiplication further comprises accumulating aligned results of a current combinatorial multiplier in the pipeline multiplier with a result of an immediately-previous data path in the pipeline multiplier.- Khedr [0112] With continued reference to FIG. 4, the NTT operation, shown at 410, itself iterates on the loaded polynomials in the pipeline and performs log.sub.2(n)−1 stages of evaluation. The delay per polynomial for this stage equals the pipeline depth. A final NTT operation, at 412, then takes place, after which the results are stored back to the destination memory, at 414). 

               As to claim 9, the combination of Khedr and Koppermann teaches the apparatus of claim 1, wherein combinatorial multiplication by the pipeline multiplier is performed in a pipeline manner so that in every clock cycle of the pipeline multiplier there are two different operands that are input into the pipeline multiplier -Khedr [0111] Further referring to FIG. 4, as an example of a forward NTT operation, involving a transformation of ciphertexts into the NTT domain, three main processing functions are carried out: (1) load and multiply by a constant, (2) NTT, and (3) final NTT and store.

             As to claim 10, claim 10 is a method that is directed to the apparatus of claim 1.  Therefore, claim 10 is rejected for the reasons as set forth in claim 1.

             As to claim 11, claim 11 is a method that is directed to the apparatus of claim 2.  Therefore, claim 11 is rejected for the reasons as set forth in claim 2.

             As to claim 12, claim 12 is a method that is directed to the apparatus of claim 3.  Therefore, claim 12 is rejected for the reasons as set forth in claim 3.

             As to claim 13, claim 13 is a method that is directed to the apparatus of claim 5.  Therefore, claim 13 is rejected for the reasons as set forth in claim 5.

             As to claim 14, claim 14 is a method that is directed to the apparatus of claim 6.  Therefore, claim 14 is rejected for the reasons as set forth in claim 6.

            As to claim 15, claim 15 is a method that is directed to the apparatus of claim 7.  Therefore, claim 15 is rejected for the reasons as set forth in claim 7.

            As to claim 16, claim 16 is a method that is directed to the apparatus of claim 9.  Therefore, claim 16 is rejected for the reasons as set forth in claim 9.

            As to claim 17, claim 17 is a system that is directed to the apparatus of claim 1.  Therefore, claim 17 is rejected for the reasons as set forth in claim 1.

             As to claim 18, claim 18 is a system that is directed to the apparatus of claim 2.  Therefore, claim 18 is rejected for the reasons as set forth in claim 2.

            As to claim 19, claim 19 is a system that is directed to the apparatus of claim 3.  Therefore, claim 19 is rejected for the reasons as set forth in claim 3.

             As to claim 20, claim 18 is a system that is directed to the apparatus of claim 7.  Therefore, claim 20 is rejected for the reasons as set forth in claim 7.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM B. JONES whose telephone number is (571) 272-9637.  The examiner can normally be reached on Mon - Fri., 5:30 a.m. to 2:00 p.m.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-3900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /WILLIAM B JONES/Examiner, Art Unit 249105/02/2022
/TAGHI T ARANI/Supervisory Patent Examiner, Art Unit 2438